
	

113 HR 2974 IH: To amend title 38, United States Code, to provide for the eligibility for beneficiary travel for veterans seeking treatment or care for military sexual trauma in specialized outpatient or residential programs at facilities of the Department of Veterans Affairs, and for other purposes.
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2974
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mrs. Walorski (for
			 herself and Ms. Kuster) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for the
		  eligibility for beneficiary travel for veterans seeking treatment or care for
		  military sexual trauma in specialized outpatient or residential programs at
		  facilities of the Department of Veterans Affairs, and for other
		  purposes.
	
	
		1.Beneficiary travel for
			 veterans seeking treatment or care for military sexual trauma in specialized
			 outpatient or residential programs of the Department of Veterans
			 Affairs
			(a)EligibilitySection 111 of title 38, United States
			 Code, is amended—
				(1)in subsection
			 (b)(1), by adding at the end the following subparagraph:
					
						(G)A
				veteran whose travel to a specialized outpatient or residential program at a
				Department facility is in connection with treatment or care for military sexual
				trauma.
						;
				and
				(2)by adding at the
			 end the following new subsection:
					
						(g)In this section:
							(1)The term
				military sexual trauma means psychological trauma, which in the
				judgment of a Department mental health professional, resulted from a physical
				assault of a sexual nature, battery of a sexual nature, or sexual harassment
				which occurred while the veteran was serving on active duty or active duty for
				training.
							(2)The term sexual harassment
				means repeated, unsolicited verbal or physical contact of a sexual nature which
				is threatening in
				character.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to travel occurring after the date of the enactment of this Act.
			
